Citation Nr: 0920912	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from December 1974 to 
November 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hearing loss and tinnitus. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges that he has bilateral hearing loss and 
tinnitus incurred in service. He contends that he sustained 
injury to his ears when he underwent a pressure equalizing 
test and was exposed to noise during his submarine duty in 
the Navy. He stated that he had constant ringing of the ears 
but did not know it was tinnitus and still has tinnitus to 
date. 

Service medical evidence shows that the Veteran underwent 
treatment in service for pain in the ears and that he did not 
meet the qualifications for submarine duty because he was not 
able to meet the standards for the equalizing pressure test. 
The testing was waived and the Veteran spent four years on 
submarine duty. After service, the Veteran underwent an 
exploratory tympanotomy in September 1992. The diagnosis was 
cholesteatoma of the right ear. In May 2007, he underwent 
examination at Swift Audiology. It was noted that he had 
occasional pain in the ears; had vertigo once in a while; had 
constant tinnitus; was exposed to noise in the military; and 
had tympanic membrane surgery in 1992.  He also underwent a 
puretone audiogram, which did not provide an interpretation 
of its graphical readings. 

VA regulations provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels dB or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385. The United States 
Court of Appeals for Veterans Claims (Court) held in Kelly v. 
Brown, 7 Vet.App. 471, 474 (1995), that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data. 

The Swift Audiology Clinic audiology report of May 2007 is 
not interpreted for VA purposes. However, there is an 
indication that the Veteran had noise exposure in service and 
constant tinnitus. In light of these findings, the private 
audiologist should be requested to interpret his findings 
from the May 2007 examination and the Veteran should be 
provided VA audiology and ears, nose, and throat (ENT) 
examinations. A thorough and contemporaneous examination of 
the Veteran which is adequate for rating purposes should be 
performed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 
This is to ensure that evaluation of a disability is a fully 
informed one. 

Accordingly, this case is REMANDED for the following actions:

1. The AMC/RO will cause the Veteran's 
claims folder, in particular the May 2007 
audiology report, to be examined by an 
appropriately qualified medical health 
care provider, to interpret the audiology 
report for VA purposes in accordance with 
38 C.F.R. § 3.385. 

If the May 2007 report alone does 
not substantiate the Veteran's 
claims, or the audiologist or the 
AMC/RO otherwise determines upon the 
necessity for further medical 
development, the Veteran should then 
be afforded VA audiology and ENT 
examinations to determine the nature 
and etiology of his alleged 
bilateral hearing loss and tinnitus. 
All indicated testing should be 
made. After reviewing the findings 
of the May 2007 audiology 
examination, the VA audiology 
examination, and VA ENT examination, 
the examiner should opine whether, 
according to VA regulations, the 
Veteran has bilateral hearing loss 
and/or tinnitus that can be 
attributed to noise exposure or 
equalizing pressure testing in 
service. If the examiner can not 
make a determination without 
resorting to speculation, it should 
be so stated. A complete rationale 
should be provided for any opinion 
provided. 

2. Thereafter, the AMC/RO will 
readjudicate the issues on appeal. The 
AMC/RO must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination report does not contain 
sufficient detail, the AMC/RO must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).

3. If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal. They should be 
given an opportunity to respond. 



By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The Veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).





